DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,9,12,13,3,4,5,6,7,8 are objected to because of the following informalities:  
IN claims 1,9,12,13 According to fig.8, steps 804,805,806 and specification ‘s description on page 23, lines 15-30; examiner believes the server will only broadcast a mass ACK or transmits a an ACK in unicast mode to each end device; but not both. Therefore, the claimed limitation “broadcast the mass ACK and acknowledging in unicast mode the uplink frames” is objected to. 
Further, how can the server “allocate the end device to a group, and to a subgroup” when there is only one end device transmitting uplink frame unless there are multiple of end devices transmitting uplink frames ?. 
Further, in claim 3, “timing synchronization of the end device in question” is objected to because it does not clearly describe which of end devices is synchronized  with the time reference information in the confirmation message.  
In claim 4, the claimed “expressed relatively with respect to said time reference” is objected to because it does not clearly indicate how relatively the mass acknowledgement for said group is expressed. 
In claim 5, the claimed limitation “ replacing with a reserved value the part of the address used to identify a subgroup and the part of said address used to identify a said end device in a said subgroup” is objected to because it does not clearly address the difference between “ the part of said address used to identify a subgroup”  and “ the part of said address used to identify a said end device”. It is very vague meaning.
In claim 6, the claimed limitation “ parameter value K” is objected to because it does not indicate whether the parameter K is digital value or numerical value. Further, it is not clear what is meant by “the width of representation in number of bits of the subgroups of the group” is objected to because it does not clearly indicate what is meant by “the width of representation”.
In claim 7, the claimed limitation “parameter values M, K” is objected to because it does not indicate whether these parameters is digital value or numerical value.  Further, it is not clear what is meant by “the width of representation in number of bits of the subgroups of the group” is objected to because it does not clearly indicate what is meant by “the width of representation”.  Appropriate correction is required.
In claim 8, the claimed limitation “parameter values M, K” is objected to because it does not indicate whether these parameters is digital value or numerical value.  Further, it is not clear what is meant by “the width of representation in number of bits of the subgroups of the group” is objected to because it does not clearly indicate what is meant by “the width of representation”.
Further, what parameter M or K is the most significant bit associated with ?.
Further, “ to detect at which index the first bit in sequence to have such and such a value starting from the most significant bit is situated”  is objected to because it does not clearly indicate what is the “ such as such and such a value starting” meant ??
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,9,11,12,13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Uhling et al. (US Pat.10,554,369) in view of Ducrou et al. (US Pat. 9,160,605), and further in view of Khalid et al. (US Pat.8,411,866).
In claims 1,9,12,13 Uhling et al. discloses a method for acknowledging uplink frames transmitted from end devices to server equipment in a communication system, the method being implemented by the server equipment ( see fig.1 and fig.17; steps 1702,1704,1706; col.27; lines 5-40; server 112 (see col.7; lines 15-20) sends a group ACK to devices 104 indicating that communications from the multiple devices 104 were received at the server 112); checking for each subgroup in said group, whether an uplink frame has been received from each end device allocated to said subgroup as from the transmission of the previous mass acknowledgement for said group ( see fig.25 col.34; lines 35-40; each ACK indicates a communication was received, and includes a device ID  that is being acknowledged); constructing a mass acknowledgement wherein each subgroup of said group is associated with the same information acknowledging said uplink frames received from all end devices in said subgroup in the case of a positive check ( see fig.18; steps 1804,1806,1808; col.28; lines 16-30; generate a group ACK regarding communication from multiple devices 104. The group ACK acknowledges the receipt of first communication from second device and second communication from a third device), the group acknowledgement with the same information not acknowledging any uplink frame received from end devices in said subgroup in the case of a negative check (see fig.1A, step 1108; col.19; lines 33-50; the first device 102 determines the portion of scheduled data was not previously received);    
the mass acknowledgement further including information representing an estimated instant of the next transmission of mass acknowledgement for said group ( see fig.18; step 1808 and fig.25; col.34; lines 24-31; the group ACK 2500 includes number field 2506 indicates a number of Group ACK and a list field 2508 indicates a list of ACKs); broadcasting the mass acknowledgement ( see fig.18; step 1810; col.28; lines 40-50; the first device 102 broadcasts group ACK to the second device 104, the third device 104 in a group), and acknowledging in unicast mode the uplink frames received that have not been acknowledged by the mass acknowledgement (see col.19; lines 35-45; fig.11A; steps 1108,1110; the first device determines a portion of scheduled data was previous received. In fig.12; col.21; lines 45- col.22; line 4; the first device acts as a parent device to determine unicast schedule for children devices to send unicast communications at different times to children devices to avoid collisions). 
Uhling et al. does not disclose receiving from said end device a message requesting registration with the server equipment; and transmitting to said end device a registration-confirmation message, including the address obtained; and allocating said end device to a group and, in said group, to a subgroup; obtaining an address to be used by said end device for subsequently communicating, in the communication system, part of said address identifying said group, another part of said address identifying said subgroup and yet another part of said address identifying said end device in said subgroup.
Khalid discloses in col.5; lines 55-65 a group member may send a registration message to a key server to identify a group A the group member belongs to (receiving from said end device a message requesting registration with the server equipment). The key server confirms the group member ‘s registration message by sending a reply message to the group member (transmitting to said end device a registration-confirmation message, including the address obtained). 
Ducrou et al. discloses in fig.2; (col.5; lines 12-17) step 210 a user device 201 transmits data to server 202. The server 202, at step 215, determines which user devices are included in a group 170 (see fig.1B), and identifies the group to send the data to (obtaining an address to be used by said end device for subsequently communicating, in the communication system). In fig.1B; col.4; lines 10-44; each of student groups 170 is subdivided into subgroups 180. Each student account is associated with particular user device (allocating said end device to a group and, in said group, to a subgroup).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ducrou et al. and Khalid et al. with that of Uhling et al. to transmit to said end device a registration-confirmation message, and allocate said end device to a group and, in said group, to a subgroup; obtain an address to be used by said end device for subsequently communicating, in the communication system, part of said address identifying said group, another part of said address identifying said subgroup and yet another part of said address identifying said end device in said subgroup. 
In claims 11,14, Uhling et al. discloses information storage medium storing a computer program comprising instructions causing execution of the method according to claim 9, when said instructions are executed by a processor (see fig.2; col.8; lines 15-25; lines 50-55; memory 212 includes program instructions that is executed by processor 210). 

Allowable Subject Matter
Claims 2,3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 2, Uhling et al. and other prior arts do not disclose each subgroup is associated with a bit in a field of the mass acknowledgement, said bit is set to a first predefined value for acknowledging the uplink frames of all the end devices in the associated subgroup and said bit is set to a second predefined value for acknowledging none of the uplink frames of the end devices in the associated subgroup.
In claim 3, Uhling et al. and other prior art do not disclose each registration confirmation message further includes time reference information allowing timing synchronization of the end device in question, and each mass acknowledgement further includes also such time reference information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teboulle et al. (US Pub.2020/0022111; Group Acknowledgement in a Wireless Communication Network).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/            Primary Examiner, Art Unit 2413